SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2016 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Management’s Proposal for the Extraordinary Shareholders Meeting to be held on June 8, 2016 The Management of the Company hereby presents items 12.5 to 12.10 of the Reference Form (Appendix 24 of CVM Instruction 480 dated December 7, 2009) of Braskem S.A Index Item 12.5 and 12.6 Page.3 Item 12.7 and 12.8 Page.5 Item 12.9 Page.6 Item 12.10 Page.6 12.5 / 12.6 – Composition and professional experience of the management and fiscal board Name Date of birth Management body Election date Term of office Number of consecutive terms of office CPF (Individual Taxpayers’ Register) Profession Elective position indicated Date of investiture Indicated by the controller Total of meetings held by the respective body since investiture Other positions and duties performed in the Company Percentage of participation in the meetings (%) JOÃO COX NETO May 2, 1963 Member of the Board of Directors only June 8, 2016 2 years (up to the 2018 Ordinary General Meeting – OGM) Indication for the 1 st term of office 239.577.781-15 Economist Board of Directors (Sitting Member) June 8, 2016 Yes n/a He does not exercise other positions or duties in the Company n/a Helena da Costa Silveira Troper April 1, 1983 Member of the Board of Directors only June 8, 2016 2 years (up to 2018 OGM) Indication for the 1 st term of office 171.415.338-00 Lawyer Board of Directors (Alternate) June 8, 2016 Yes n/a She does not exercise other positions or duties in the Company n/a André Amaro da Silveira July 18, 1963 Member of the Board of Directors only June 8, 2016 2 years (up to 2018 OGM) Indication for the 1 st term of office 520.609.346-72 Civil Engineer Board of Directors (Alternate) June 8, 2016 Yes n/a He does not exercise other positions or duties in the Company n/a FERNANDO REIS VIANNA FILHO June, 27 1941 Member of the Board of Directors only June 8, 2016 2 years (up to 2018 OGM) Indication for the 1 st term of office 043.571.327-20 Lawyer Board of Directors (Sitting Member) June 8, 2016 Yes n/a He does not exercise other positions or duties in the Company n/a Marcelo Mancini Stella January 11, 1963 Member of the Board of Directors only June 8, 2016 2 years (up to 2018 OGM) Indication for the 1 st term of office 110.902.258-14 Production Engineer Board of Directors (Alternate) June 8, 2016 Yes n/a He does not exercise other positions or duties in the Company n/a Professional experience/ Declaration of possible adverse sentences / Independence criteria JOÃO COX NETO Mr. Cox is an Economics graduate from Universidade Federal da Bahia with post graduation in Economics from Université du Québec à Montreal and College of Petroleum Studies of Oxford University. He was also a member of the Board of Directors of some companies in different countries (Brazil, Argentina, Holland and Israel), and was also part, as board member, of the CRSFN – National Financial System Resources Council, the Board of Directors of ABRASCA (Brazilian Association of Publicly Held Companies) and of IBRI (Brazilian Institute of Investors’ Relations). Since April 1999, he has been deeply involved in the telecommunications industry as Chairman, CEO or Vice-Chairman. From 2006 to 2010, at Claro, the second largest cell phone operator in Brazil, he acted as Chairman, CEO and Vice-Chairman. From April 1999 to August 2004, he acted as Finance and Investors’ Relations Vice-Chairman of Telemig Celular Participações and Tele Norte Celular Participações, a position shared with the CEO of Telemig Celular and Amazônia Celular. In 2005, he was the Vice-Chairman of the Board of Directors of Cellcom, the largest cell phone operator in Israel. During his recent period of four years at Claro, Mr. Cox more than doubled the revenue and number of clients, taking it to the second position in market share while he increased EBITDA more than tenfold. The introduction of the 3G technology in Brazil should be emphasized. Mr. Cox is an independent member of the Board of Directors of Embraer, the Chairman of the Board of Directors of Estácio Participações S.A., a Member of the Board of Directors of Linx S.A., a Member of the Board of Directors of Odebrecht TransPort and Founding Partner and company manager of Cox Investimentos & Consuloria Ltda. and Cox Advisory. The board member declares that he is not the object of: (a) any criminal adverse sentence; (b) any adverse sentence in administrative proceedings of the Brazilian Securities Commission (CVM); and (c) any adverse sentence rendered final and unappealable in the judicial or administrative spheres, which has suspended or incapacitated him to perform any professional or commercial activity. Mr. Cox declares that he is not a politically exposed person and that he does not occupy a position in a third-sector organization. In addition, Mr. Cox is considered an independent member based on the independence criterion defined by BM&F Bovespa. Helena da Costa Silveira Troper Mrs. Helena Troper joined the Odebrecht Organization in 2010 as a lawyer of the Legal Department of Odebrecht S.A., and still occupies this position today. Before 2010, she acted as senior associate lawyer at the firm Lefosse Advogados, from 2003 to 2010, and was also a visiting lawyer at the law firm Linklaters LLP (New York, NY, USA). Mrs. Helena has a degree in Law by Pontifícia Universidade Católica de São Paulo (PUCSP) and has a master degree from the University of Chicago (Chicago, Illinois, USA). The board member declares that she is not the object of: (a) any criminal adverse sentence; (b) any adverse sentence in administrative proceedings of the Brazilian Securities Commission (CVM); and (c) any adverse sentence rendered final and unappealable in the judicial or administrative spheres, which has suspended or incapacitated her to perform any professional or commercial activity. Mrs. Helena declares that she is not a politically exposed person and that she does not occupy a position in a third-sector organization. ANDRÉ AMARO DA SILVEIRA A Member of the Odebrecht Organization for 26 years, André is the Chairman of Odebrecht Defesa e Tecnologia since August 1, 2013. He began his career in heavy infrastructure works throughout Brazil. He has been involved in large projects, such as the International Airport of Belo Horizonte, Port of Paranaguá, Port of Recife and the Fepasa Railway in São Paulo. He led the Odebrecht investments in public utility concession services: Águas de Limeira (sanitation in Brazil), Grupo Concessionario del Oeste (roads in Argentina) and Lusoponte (roads in Portugal). He was responsible for Structured Financing, Logistics and Exports at Construtora Noberto Odebrecht (2003 to 2006), for Planning & Development at Braskem S.A. (2008), Personnel and Organization at Odebrecht S.A. (2009 to 2011) and Chairman of Odebrecht Properties (2012). His international experience also includes 4 years in Germany, 3 years in Argentina and 4 years in Portugal, 2 of which as Chairman of Bento Pedroso Construções SA, wholly-owned subsidiary of the Odebrecht Organization. André has a degree in Civil Engineering by Universidade Federal de Minas Gerais in Brazil and an MBA from IMD-International in Switzerland. Mr. André declares that he is not the object of: (a) any criminal adverse sentence; (b) any adverse sentence in administrative proceedings of the Brazilian Securities Commission (CVM); and (c) any adverse sentence rendered final and unappealable in the judicial or administrative spheres, which has suspended or incapacitated him to perform any professional or commercial activity. Mr. André declares that he is not a politically exposed person and that he does not occupy a position in a third-sector organization. FERNANDO REIS VIANNA FILHO Mr. Fernando worked for over 40 years in Sistema Petrobras in several managing positions until his retirement. Mr. Fernando does not hold an office in any other publicly held company. Mr. Fernando has a law degree from Universidade Estadual do Estado do Rio de Janeiro (UERJ). Mr. Fernando declares that he is not the object of: (a) any criminal adverse sentence; (b) any adverse sentence in administrative proceedings of the Brazilian Securities Commission (CVM); and (c) any adverse sentence rendered final and unappealable in the judicial or administrative spheres, which has suspended or incapacitated him to perform any professional or commercial activity. Mr. Fernando declares that he is not a politically exposed person and that he does not occupy a position in a third-sector organization. Marcelo Mancini Stella Mr. Marcelo is the Vice-Chairman in charge of the trade of Ethanol, Sugar and Energy and of Logistics, Supplies and Development businesses of the International Market at Odebrecht Agroindustrial since 2010. Before Odebrecht Agroindustrial he worked 8 years at Braskem in several positions, leading the Business Offices of Polyethylene , Vinyls and Polypropylene at the Polymers Unit. He worked at Pilkington Brasil Ltd. as Sales and Marketing Director in Brazil. Mr. Stella has a degree in Production Engineering from Escola Politécnica of Universidade de São Paulo, a MBA from Fundação Instituto de Administração – FIA. He participated in the INSEAD Finance Program, France and the Marketing Program, Cranfield University, England. Mr. Stella declares that he is not the object of: (a) any criminal adverse sentence; (b) any adverse sentence in administrative proceedings of the Brazilian Securities Commission (CVM); and (c) any adverse sentence rendered final and unappealable in the judicial or administrative spheres, which has suspended or incapacitated him to perform any professional or commercial activity. Mr. Stella declares that he is not a politically exposed person and that he does not occupy a position in a third-sector organization. 12.7 / 12.8 – Composition of the statutory committees and the audit, financial and compensation committees The persons indicated hereby were not, until this date, indicated for any existing committees. 12.9 – Existence of marriage relationship, stable union, or family relation up to the 2 nd degree related to managers of the issuing company, controlled companies and controlling companies The persons indicated hereby do not have any marriage relationship, stable union or family relation up to the 2 nd degree related to managers of the issuing company, controlled companies and controlling companies. 12.10 – Relationships of subordination, provision of services or control between managers and controlled companies, controlling companies and others Identification CPF (Individual Taxpayers’ Register) /CNPJ (National Register of Legal Entities) Type of relationship of the Manager and the related person Type of related person Issuing Company Manager Helena da Costa Silveira Troper Alternate Member of the Board of Directors 171.415.338-00 Subordination Indirect Controlling company Related Person ODEBRECHT S.A. Mrs. Troper is an employee of Odebrecht S.A. 05.144.757/0001-72 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: June 2, 2016 BRASKEM S.A. By: /s/Pedro Van Langendonck Teixeiras de Freitas Name: Pedro Van Langendonck Teixeiras de Freitas Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
